MEMORANDUM **
The motion to vacate this court’s order of May 4, 2007 is granted. The motion for reconsideration of this court’s order of October 24, 2006 is also granted. Accordingly, the court withdraws the October 24, 2006 order and reinstates this appeal.
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
*556Accordingly, we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.